Citation Nr: 0945707	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-26 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for polymyositis of the 
lower extremities.

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981, 
with subsequent service in the Army Reserve until January 
2000.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2005 rating decision in which the RO denied the 
Veteran's claims for service connection for a low back 
condition, polymyositis of the lower extremities, and 
hypertension.  In May 2005, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in June 2005, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in the 
same month.

In November 2007, the Board remanded the Veteran's claims to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC continued the denials of the claims (as 
reflected in an October 2009 supplemental SOC (SSOC)) and 
returned the appeal to the Board for further consideration.

In his May 2005 NOD, the Veteran requested a hearing before a 
Decision Review Officer (DRO) at the RO.  A July 2005 letter 
informed him that his DRO hearing was scheduled in August 
2005.  The record reflects that the Veteran failed to report 
for that hearing.  In his June 2005 substantive appeal the 
Veteran requested a videoconference hearing before a Veterans 
Law Judge.  A September 2005 letter informed the Veteran that 
his hearing was scheduled in December 2005.  However, the 
record reflects that the Veteran cancelled his hearing.  As 
such, there are no outstanding hearing requests.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  The Veteran currently has osteoarthritis of the lumbar 
spine, and the only competent medical opinion on the question 
of whether the Veteran's currently diagnosed osteoarthritis 
of the lumbar is etiologically related to service is 
favorable to the claim.

3.  The Veteran currently has polymyositis of the lower 
extremities, and the only competent medical opinion on the 
question of whether the Veteran's currently diagnosed 
polymyositis of the lower extremities is etiologically 
related to service is favorable to the claim.

4.  The Veteran currently has hypertension, and the only 
competent medical opinion on the question of whether the 
Veteran's currently diagnosed hypertension is etiologically 
related to service is favorable to the claim.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for osteoarthritis of the 
lumbar spine are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for polymyositis of the 
lower extremities are met.  38 U.S.C.A. §§ 101, 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.6, 3.102, 3.159, 3.303 (2009).

3.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for hypertension are met.  
38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claims for service 
connection, the Board finds that all notification and 
development actions needed to fairly adjudicate the claims 
have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis and cardiovascular-renal disease, 
including hypertension, which develop to a compensable degree 
(10 percent for arthritis and hypertension) within a 
prescribed period after discharge from service (one year for 
arthritis and hypertension), although there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  Also, while the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  38 C.F.R. § 3.307(c).  

The Board observes that, with respect to the Veteran's 
reserve service, the applicable laws and regulations permit 
service connection only for disability resulting from disease 
or injury incurred or aggravated while performing active duty 
for training (ACDUTRA) or injury incurred or aggravated while 
performing inactive duty for training (INACDUTRA).  See 38 
U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

To warrant a diagnosis of hypertension for VA compensation 
purposes, the Veteran must meet the criteria delineated in 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. 
or greater and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm. or greater with 
diastolic blood pressure of less than 90 mm.).

Unfortunately, while reasonable efforts were made, records 
documenting when the Veteran served on ACDUTRA and INACDUTRA 
during his reserve service could not be obtained.  

Nonetheless, service treatment records from the Veteran's 
reserve service show elevated blood pressure readings, 
episodes of back pain, and diagnoses of polymyositis.  The 
Veteran was involved in a motor vehicle accident in March 
1988; it is unclear as to his duty status at the time of the 
accident.  He also had a slip fall accident while on duty in 
April 1994.  Polymyositis was apparently diagnosed after a 
muscle biopsy in 1993.  

The Veteran was afforded a VA examination in September 2009.  
During the examination, the Veteran stated that he was in a 
motor vehicle accident, which the examiner commented was 
corroborated in the Veteran's medical records from the Army 
Reserve.  The Veteran reported ongoing low back pain after 
the motor vehicle accident.  The examiner also noted that a 
muscle biopsy in 1993 confirmed a diagnosis of mild 
polymyositis of unknown etiology.  The examiner noted high 
blood pressure during the Veteran's reserve service.  After 
an examination, the Veteran was diagnosed with mild 
osteoarthritis of the lumbar spine, polymyositis, and 
hypertension.  The examiner opined that mild osteoarthritis 
as likely as not occurred while the Veteran was in the Army 
Reserves, as a result of injury, as confirmed by service 
records.  The examiner also opined that polymyositis and 
hypertension as likely as not occurred during the Veteran's 
period of service in the Army Reserve as both were shown 
during that time period.  Significantly, there is no contrary 
medical opinion.  Moreover, while the VA examiner's opinion 
is not definitive, it has been expressed in terms sufficient 
to permit application of the benefit-if-the-doubt doctrine.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  

Given the totality of the evidence, to particularly include 
the reserve medical records showing elevated blood pressure 
readings, complaints of back pain, and diagnoses of 
polymyositis, as well as the uncontradicted September 2009 VA 
opinion in favor of the claims, and resolving all reasonable 
doubt on the question of medical nexus in the Veteran's 
favor, the Board finds that the criteria for service 
connection for osteoarthritis of the lumbar spine, 
polymyositis of the lower extremities, and hypertension are 
met. 



ORDER

Service connection for osteoarthritis of the lumbar spine is 
granted.  

Service connection for polymyositis of the lower extremities 
is granted.

Service connection for hypertension is granted.  




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


